DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-15 and 17-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, and 4-14, a combination of limitations that “a multi-layer conductive structure including; a first conductive layer comprising a first conductive trace arranged in a first multi-turn coil configuration; a plurality of other conductive layers that are electrically connected in series with the first conductive layer, wherein each of the plurality of other conductive layers comprises a respective conductive traces arranged in a respective multi-turn coil configuration, and the respective conductive traces of the plurality of other conductive layers are electrically connected in parallel with one another via at least two connectors.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 17-22, a combination of limitations that “a first conductive layer comprising a first conductive trace arranged in a first multi-turn coil configuration; a plurality of other conductive layers that are electrically connected in series with the first conductive layer, wherein each of the plurality of other conductive layers comprises a respective conductive trance arranged in a respective multi-turn coil configuration, and the respective conductive traces of the plurality of other conductive layers are electrically connected in parallel with one another via at least two connectors.” None of the reference art of record discloses or renders obvious such a combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845